USCA4 Appeal: 22-6335      Doc: 5         Filed: 08/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6335


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TYE LANFORD SARRATT,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Graham C. Mullen, Senior District Judge. (3:01-cr-00016-GCM-1)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Tye Lanford Sarratt, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6335         Doc: 5     Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Tye Lanford Sarratt appeals the district court’s orders denying his motion for

        compassionate release and denying reconsideration. We have reviewed the record and find

        that the district court did not abuse its discretion. See United States v. Kibble, 992 F.3d

        326, 329 (4th Cir. 2021) (stating standard of review). Accordingly, we affirm the district

        court’s orders. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2